Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 6-23-2022 has been entered.

2.        Claims 1 - 5, 11 - 13 are pending. Claims 1, 3 have been amended. Claims 6 - 10 are canceled.   Claims 1, 3 are independent.  This application was filed on 12-20-2018.  

Response to Arguments

3.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 6-23-2022, with respect to the rejection(s) under Cantwell in view of Dequen have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cantwell in view of Dequen and further in view of Anton.

A.  Applicant argues on page 5 of Remarks: “   ...   wherein the inverse hash is a cryptographic hash of the parent node allowing bi-directional traversal of the relational Merkle tree data store to provide authentication via an immutable chain for proof of product ownership, and wherein the relational Merkle tree data store comprises a full product history;   ...   “

    The Examiner respectfully disagrees.  Cantwell discloses a hash tree such as a Merkle tree for the manipulation and storage of data within a data processing environment.  (see Cantwell paragraph [0030], lines 6-8: data structured as leaves (i.e. child nodes) of a hash tree such as a Merkle tree, metadata includes the hash tree; paragraph [0053], lines 3-7: Merkle tree comparison operations utilized to determine modified blocks of data)  Cantwell discloses parent nodes and child nodes utilizing indexes within the nodes utilized for linking the nodes (parent to child; child to parent). (see Cantwell paragraph [0033], lines 1-33: hash tree has any number of child nodes (i.e. associated with a set of parent nodes), block identifiers are utilized as identifiers that each uniquely identify a particular set of data blocks; hash tree entity includes leaves structured as an ordered list indexed by its parent nodes (child node utilizing a link (i.e. hash) associated with parent); block identifiers are hashes based on content of corresponding data block(s); values stored by non-leaf nodes are hash for that particular node’s child values)
    Anton discloses the capability for an immutable chain of transactions comprising a history of ownership of a particular entity such as a product. (see Anton paragraph [0011], lines 1-10: auditing of a data resource through an immutable record of transactions in a hash history (i.e. a hastory); method for maintaining uniqueness of an evolving data resource within a datastore usable to verify an original of data organism (resource), control copies of the data organism (resource), transfer an ownership of data organism (resource) and/or audit the datastore; data organisms include a document, a media file such as music or video, and an electronic record; paragraph [0017], lines 1-6: history (i.e. hash history) of the original instance of data organism is stored within a Merkle tree; paragraph [0092], lines 1-11: an ownership transferred between a first user and a second user by changing an ownership designation and depositing a record of the transaction (e.g., transaction record) in a block of the history (i.e. hash history) of the data organism (resource))     
    And, Dequen discloses data processing utilizing an inverse hash function (i.e. inverse linking, bi-directional transversal). (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes)

B.  Applicant argues on page 6 of Remarks:    ...   “the child node is tagged with an inverse hash of the parent node wherein the inverse hash is a cryptographic hash of the parent node allowing bi-directional traversal of the relational Merkle tree data store to provide authentication via an immutable chain for proof of product ownership, and wherein the relational Merkle tree data store comprises a full product history.”   ...   . 

    The Examiner respectfully disagrees. Cantwell discloses a hash tree such as a Merkle tree for the manipulation and storage of data within a data processing environment.  (see Cantwell paragraph [0030], lines 6-8: data structured as leaves (i.e. child nodes) of a hash tree such as a Merkle tree, metadata includes the hash tree; paragraph [0053], lines 3-7: Merkle tree comparison operations utilized to determine modified blocks of data)  Cantwell discloses parent nodes and child nodes utilizing indexes within the nodes utilized for linking the nodes (parent to child; child to parent). (see Cantwell paragraph [0033], lines 1-33: hash tree has any number of child nodes (i.e. associated with a set of parent nodes), block identifiers are utilized as identifiers that each uniquely identify a particular set of data blocks; hash tree entity includes leaves structured as an ordered list indexed by its parent nodes (child node utilizing a link (i.e. hash) associated with parent); block identifiers are hashes based on content of corresponding data block(s); values stored by non-leaf nodes are hash for that particular node’s child values)
    Anton discloses the capability for an immutable chain of transactions comprising a history of ownership of a particular entity such as a product. (see Anton paragraph [0011], lines 1-10: auditing of a data resource through an immutable record of transactions in a hash history (i.e. hastory); method for maintaining uniqueness of an evolving data resource within a datastore usable to verify an original of data organism (resource), control copies of the data organism, transfer an ownership of data organism and/or audit the datastore; data organisms include a document, a media file such as music or video, and an electronic record; paragraph [0017], lines 1-6: history (i.e. hash history) of the original instance of data organism is stored as a Merkle tree; paragraph [0092], lines 1-11: an ownership transferred between a first user and a second user by changing an ownership designation and depositing a record of the transaction (e.g., transaction record) in a block of the history (hash history) of the data organism)     
    And, Dequen discloses data processing utilizing an inverse hash function (i.e. inverse linking, bi-directional traversal). (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes)  

C.  Applicant argues on page 6 of Remarks:    ...   Cantwell does not describe the bi-directional capabilities provided by tagging child nodes with a hash of the parent nodes.

    The Examiner respectfully disagrees.  Dequen discloses data processing utilizing an inverse hash function (i.e. inverse linking, bi-directional transversal). (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes)

D.  Applicant argues on page 6 of Remarks:    ...   Cantwell does not mention that the child nodes store or are tagged with any form of hash of the parent node.

    The Examiner respectfully disagrees. Cantwell discloses parent nodes and child nodes utilizing indexes within the nodes linking the nodes (parent to child, child to parent). (see Cantwell paragraph [0033], lines 1-33: hash tree has any number of child nodes (i.e. associated with a set of parent nodes), block identifiers are utilized as identifiers that each uniquely identify a particular set of data blocks; hash tree entity includes leaves structured as an ordered list indexed by its parent nodes (child node utilizing a link (i.e. hash) associated with parent); block identifiers are hashes based on content of corresponding data block(s); values stored by non-leaf nodes are hash for that particular node’s child values)  

E.  Applicant argues on page 6 of Remarks:    ...   Cantwell does not describe a bi-directionally hashed tree that provides a full history of a product and an immutable chain of proof of product ownership that can be used for product authentication and verification.

    The Examiner respectfully disagrees. Anton discloses the capability for an immutable chain of transactions comprising a history of ownership of a particular entity such as a product. (see Anton paragraph [0011], lines 1-10: auditing of a data resource through an immutable record of transactions in a hash history (i.e. a hastory); method for maintaining uniqueness of an evolving data resource within a datastore usable to verify an original of data organism, control copies of the data organism, transfer an ownership of data organism and/or audit the datastore; data organisms include a document, a media file such as music or video, and an electronic record; paragraph [0017], lines 1-6: history (hash history) of the original instance of data organism is stored as a Merkle tree; paragraph [0092], lines 1-11: an ownership transferred between a first user and a second user by changing an ownership designation and depositing a record of the transaction (e.g., transaction record) in a block of the history (i.e. hash history) of the data organism)     
    And, Dequen discloses data processing utilizing an inverse hash function (i.e. inverse linking, bi-directional traversal). (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes)    

F.  Applicant argues on page 7 of Remarks:    ...   “the child node is tagged with an inverse hash of the parent node wherein the inverse hash is a cryptographic hash of the parent node allowing bi-directional traversal of the relational Merkle tree data store to provide authentication via an immutable chain for proof of product ownership, and wherein the relational Merkle tree data store comprises a full product history.”.

    The Examiner respectfully disagrees.  Dequen discloses data processing utilizing an inverse hash function (i.e. inverse linking, bi-directional transversal). (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes)
    And, Anton discloses the capability for an immutable chain of transactions comprising a history of ownership of a particular entity such as a product. (see Anton paragraph [0011], lines 1-10: auditing of a data resource through an immutable record of transactions in a hash history (i.e. a hastory); method for maintaining uniqueness of an evolving data resource within a datastore usable to verify an original of data organism (resource), control copies of the data organism (resource), transfer an ownership of data organism (resource) and/or audit the datastore; data organisms include a document, a media file such as music or video, and an electronic record; paragraph [0017], lines 1-6: history (i.e. hash history) of the original instance of data organism is stored within a Merkle tree; paragraph [0092], lines 1-11: an ownership transferred between a first user and a second user by changing an ownership designation and depositing a record of the transaction (e.g., transaction record) in a block of the history (i.e. hash history) of the data organism (resource))

G.  Applicant argues on page 7 of Remarks: Dequen does not describe the inverse hash function as being a hash, or inverse hash, of a parent node which allows a child node to reference the parent node in a bi-directional relationship.

    The Examiner respectfully disagrees.  Cantwell discloses the capability for processing data utilizing parent node and child nodes within a hierarchical structure.  (see Cantwell paragraph [0033], lines 1-33: hash tree has any number of child nodes (i.e. associated with a set of parent nodes), block identifiers are utilized as identifiers that each uniquely identify a particular set of data blocks; hash tree entity includes leaves structured as an ordered list indexed by its parent nodes; block identifiers (i.e. node identification) are hashes based on content of corresponding data block(s); values stored by non-leaf nodes are hash for that particular node’s child values)  Cantwell discloses two data structures for the management and storage of node processing information. (Cantwell paragraph [0050], lines 19-23: data storage structure 1: metadata includes an ordered list structure of block identifiers; data storage structure 2: ordered list is structured as the leaves of a hash tree (e.g., such as a Merkle tree, etc.) and the metadata is included in the hash tree; (two data storage structures analogous to noSQL and Merkle tree data structures))
    And, Dequen discloses data processing utilizing an inverse hash function (i.e. inverse linking, bi-directional traversal). (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes)

H.  Applicant argues on page 7 of Remarks: Claim 3 is amended to include similar features as claim 1.

        Responses to arguments against independent claim 1 also answer arguments against independent claim 3, which has similar limitations as independent claim 1.   
   
Claim Rejections - 35 USC § 103  

4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.        Claims 1 - 5, 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cantwell et al. (US PGPUB No. 20150244795) in view of Dequen et al. (US PGPUB No. 20180115427) and further in view of Anton et al. (US PGPUB No. 20160344737).     	

Regarding Claim 1, Cantwell discloses a product authentication management system comprising:
a)  a relational Merkle tree data store, comprising at least one child node, (see Cantwell paragraph [0030], lines 6-8: data structured as leaves (i.e. child nodes) of a hash tree such as a Merkle tree, metadata includes the hash tree; paragraph [0053], lines 3-7: Merkle tree comparison operations utilized to determine modified blocks of data) and wherein:  
b)  the child node has a linked parent node, the parent node is tagged with a hash of the child node, and the child node is tagged with a hash of the parent node. (see Cantwell paragraph [0033], lines 1-33: hash tree has any number of child nodes (i.e. associated with a set of parent nodes), block identifiers are utilized as identifiers that each uniquely identify a particular set of data blocks; hash tree entity includes leaves structured as an ordered list indexed by its parent nodes (child node utilizing a link (i.e. hash) associated with parent); block identifiers are hashes based on content of corresponding data block(s); values stored by non-leaf nodes are hash for that particular node’s child values) 

Furthermore, Cantwell discloses for c) parent and child nodes within a hierarchical structure and a Merkel tree data store. (see Cantwell paragraph [0033], lines 1-33: hash tree has any number of child nodes (i.e. associated with a set of parent nodes), block identifiers are utilized as identifiers that each uniquely identify a particular set of data blocks; hash tree entity includes leaves structured as an ordered list indexed by its parent nodes; block identifiers (i.e. node identification) are hashes based on content of corresponding data block(s); values stored by non-leaf nodes are hash for that particular node’s child values; Cantwell paragraph [0050], lines 19-23: data storage structure 1: metadata includes an ordered list structure of block identifiers; data storage structure 2: ordered list is structured as the leaves of a hash tree (e.g., such as a Merkle tree, etc.))

Cantwell does not specifically disclose for c) an inverse hash of a parent node and allowing bi-directional transversal of a Merkle tree data store. 
However, Dequen discloses for c) wherein the inverse hash is a cryptographic hash of the parent node and allowing bi-directional traversal of the relational data store to provide authentication.  Dequen discloses data processing utilizing an inverse hash function (i.e. inverse linking, bi-directional movement). (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes)

Furthermore, Cantwell discloses for c) wherein the relational Merkle tree data store. 
Cantwell does not specifically disclose for c) an immutable chain for proof of product ownership, and a full product history. 
However, Anton discloses wherein for c) an immutable chain for proof of product ownership, and wherein the data store comprises a full product history. (see Anton paragraph [0011], lines 1-10: auditing of a data resource through an immutable record of transactions in a hash history (i.e. hastory); method for maintaining uniqueness of an evolving data resource within a datastore usable to verify an original of data organism, control copies of the data organism, transfer an ownership of data organism and/or audit the datastore; data organisms include a document, a media file such as music or video, and an electronic record; paragraph [0017], lines 1-6: history (i.e. hash history) of the original instance of data organism is stored as a Merkle tree; paragraph [0092], lines 1-11: an ownership transferred between a first user and a second user by changing an ownership designation and depositing a record of the transaction (e.g., transaction record) in a block of the history (i.e. hash history) of the data organism (resource))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cantwell for c) an immutable chain for proof of product ownership, and a full product history as taught by Anton. One of ordinary skill in the art would have been motivated to employ the teachings of Anton for the benefits achieved from a system that enables maintaining a record of a sequence of transactions associated with ownership information. (see Anton paragraph [0011], lines 1-10; paragraph [0092], lines 1-11)  

Furthermore, Cantwell discloses the following:
d)  a noSQL data store comprising at least one replicated child node, at least one replicated parent node, and at least one replicated hash, wherein the at least one replicated child node, the at least one replicated parent node, the at least one replicated hash, and the at least one replicated hash are copied from and synchronized to a portion of the relational Merkle tree data store. (see Cantwell paragraph [0053], lines 3-7: Merkle tree comparison operations used to determine data blocks which have been modified; paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes of the replica system (i.e. replicated nodes); when corresponding nodes do not match, then data not properly replicated; for comparison to work properly, source side and replicated side must be in sync with each other (synchronization))    

Cantwell does not specifically disclose for d) an inverse hash of a parent node, and for d) an inverse hash, and a replicated inverse hash. 
However, Dequen discloses wherein for d) an inverse hash of a parent node, and for d) an inverse hash, and a replicated inverse hash. (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cantwell for c) an inverse hash of a parent node and allowing bi-directional transversal of a Merkle tree data store, and for d) an inverse hash of a parent node, and for d) an inverse hash, and a replicated inverse hash as taught by Dequen. One of ordinary skill in the art would have been motivated to employ the teachings of Dequen for the benefits achieved from a system that enables the generation and authentication processing utilizing inverse hash parameters within a network environment. (see Dequen paragraphs [0083]; [0105])  

Furthermore, Cantwell discloses wherein the relational Merkle tree data store or the noSQL data store. (see Cantwell paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes of the replica system (i.e. replicated nodes); when corresponding nodes do not match, then data not properly replicated; for comparison to work properly, source side and replicated side must be in sync with each other (synchronization); paragraph [0033], lines 1-33: hash tree has any number of child nodes (i.e. associated with a set of parent nodes), block identifiers are utilized as identifiers that each uniquely identify a particular set of data blocks; hash tree entity includes leaves structured as an ordered list indexed by its parent nodes; block identifiers are hashes based on content of corresponding data block(s); values stored by non-leaf nodes are hash of that particular node’s child values; paragraph [0050], lines 19-23: data storage structure 1: metadata includes an ordered list structure of block identifiers; data storage structure 2: ordered list is structured as the leaves of a hash tree (e.g., such as a Merkle tree, etc.) and the metadata is included in the hash tree; (two data storage structures analogous to noSQL and Merkle tree data structures))

Furthermore, Cantwell does not specifically disclose authenticity of a product is validated using data retrieved based upon different retrieval methods and performance. 
However, Dequen discloses wherein authenticity of a product is validated using data retrieved from the data store based on different retrieval methods and data retrieval performance of the data store.  (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes; (data retrieval from data store); paragraph [0078], lines 1-5: retrieved data displayed on screen of electronic machine the client is using, or stored in the memory of said machine; paragraph [0104], lines 1-7: request of client to retrieve the data to be preserved, and using identification, by sending his login ID, server sends to client the hashed word, client concatenates said hashed word and security key stored in memory of electronic machine being used in order to reach said predefined capacity; paragraph [0106], lines 1-4: client sends security key to server, so that the latter can concatenate it with the hashed word in order to retrieve data)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cantwell for authenticity of a product is validated using data retrieved based upon different retrieval methods and performance as taught by Dequen. One of ordinary skill in the art would have been motivated to employ the teachings of Dequen for the benefits achieved from a system that enables the generation and authentication processing utilizing inverse hash parameters within a network environment. (see Dequen paragraphs [0083]; [0105])  

Regarding Claim 2, Cantwell-Dequen discloses the product authentication management system of claim 1, wherein a first child node and a second child node of the at least one child node are each tagged with a lateral hash labeling a peer relationship between the first child node and the second child node. (see Cantwell paragraph [0033], lines 1-33: hash tree has any number of child nodes (i.e. associated with parent nodes), block identifiers are identifiers that each uniquely identify a particular set of data blocks; hash tree includes leaves structured as an ordered list indexed by its parent nodes; block identifiers are hashes based on content of corresponding data block; value stored by non-leaf nodes is hash of that node’s child values)          

Regarding Claim 3, Cantwell discloses a method of synchronizing a heterogeneous data store platform, comprising:
a)  providing a relational Merkle tree data store comprising at least one child node, wherein: b) the child node has a linked parent node, c) the linked parent node is tagged with a hash of the child node, and d) the child node is tagged with a hash of the linked parent node. (see Cantwell paragraph [0033], lines 1-33: hash tree has any number of child nodes (associated with parent nodes), block identifiers are identifiers that each uniquely identify a particular set of data blocks; hash tree includes leaves structured as an ordered list indexed by its parent nodes; block identifiers are hashes based on content of corresponding data block; value stored by non-leaf nodes is hash of that node’s child values)    

Cantwell does not specifically disclose for d) an inverse hash of a parent node and allowing bi-directional transversal of a Merkle tree data store. 
However, Dequen discloses for d) wherein the inverse hash is a cryptographic hash of the parent node allowing bi-directional traversal of the relational Merkle tree data store to provide authentication.  Dequen discloses data processing utilizing an inverse hash function (i.e. inverse linking, bi-directional movement). (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes)

Cantwell does not specifically disclose for d) an immutable chain for proof of product ownership, and a full product history. 
However, Anton discloses for d) an immutable chain for proof of product ownership, and wherein the relational Merkle tree data store comprises a full product history. (see Anton paragraph [0011], lines 1-10: auditing of a data resource through an immutable record of transactions in a hash history (i.e. hastory); maintaining uniqueness of an evolving data resource within a datastore usable to verify an original of data organism, control copies of the data organism, transfer an ownership of data organism and/or audit the datastore; data organisms include a document, a media file such as music or video, and an electronic record; paragraph [0017], lines 1-6: history (i.e. hash history) of the original instance of data organism is stored as a Merkle tree; paragraph [0092], lines 1-11: an ownership transferred between a first user and a second user by changing an ownership designation and depositing a record of the transaction (e.g., transaction record) in a block of the history (i.e. hash history) of the data organism)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cantwell for an immutable chain for proof of product ownership, and a full product history as taught by Anton. One of ordinary skill in the art would have been motivated to employ the teachings of Anton for the benefits achieved from a system that enables maintaining a record of a sequence of transaction associated with ownership information. (see Anton paragraph [0011], lines 1-10; paragraph [0092], lines 1-11)  

Furthermore, Cantwell discloses the following:
e)  replicating the at least one child node, the linked parent node, the hash and the inverse hash in the relational Merkle tree data store into at least one replicated child node, at least one replicated linked parent node, at least one replicated hash, and at least one replicated hash in a noSQL data store; (see Cantwell paragraph [0053], lines 3-7: Merkle tree comparison operations used to determine data blocks which have been modified; paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes of the replica (replicated nodes) system; when corresponding nodes do not match, data not properly replicated; for comparison to work properly, source side and replicated side must be in sync)    
c)  comparing a portion of the noSQL data store to the relational Merkle tree data store; d) finding the replicated hash to match the hash and the replicated inverse hash to match the hash; e) completing the synchronization. (see Cantwell paragraph [0053], lines 3-7: Merkle tree comparison operations used to determine data blocks which have been modified; paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes of the replica (replicated nodes) system; when corresponding nodes do not match, data not properly replicated; for comparison to work properly, source side and replicated side must be in sync; (comparison replicated hash and hash); paragraph [0050], lines 19-23: data storage structure 1: metadata includes an ordered list structure of block identifiers; data storage structure 2: ordered list is structured as the leaves of a hash tree (e.g., such as a Merkle tree, etc.) and the metadata is included in the hash tree; (two data storage structures analogous to noSQL and Merkle tree data structures))    

Cantwell does not specifically disclose for d) an inverse hash of the linked parent node, and for e) an inverse hash and a replicated inverse hash, and for g) a replicated inverse hash. 
However, Dequen discloses wherein for d) an inverse hash of the linked parent node, and for e) an inverse hash and a replicated inverse hash, and for g) a replicated inverse hash. (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cantwell for d) an inverse hash of a parent node and allowing bi-directional transversal of a Merkle tree data store, and for d) an inverse hash of a linked parent node, and for d) an inverse hash and a replicated inverse hash, and for g) a replicated inverse hash as taught by Dequen. One of ordinary skill in the art would have been motivated to employ the teachings of Dequen for the benefits achieved from a system that enables the generation and authentication processing utilizing inverse hash parameters within a network environment. (see Dequen paragraphs [0083]; [0105])  

Furthermore, Cantwell discloses wherein the relational Merkle tree data store or the noSQL data store. (see Cantwell paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes of the replica system (i.e. replicated nodes); when corresponding nodes do not match, then data not properly replicated; for comparison to work properly, source side and replicated side must be in sync with each other (synchronization); paragraph [0033], lines 1-33: hash tree has any number of child nodes (i.e. associated with a set of parent nodes), block identifiers are utilized as identifiers that each uniquely identify a particular set of data blocks; hash tree entity includes leaves structured as an ordered list indexed by its parent nodes; block identifiers are hashes based on content of corresponding data block(s); values stored by non-leaf nodes are hash of that particular node’s child values; Cantwell paragraph [0017], lines 15-22: Clients communicate with metadata layer using different protocols; paragraph [0031], lines 21-25: when metadata includes a hash tree and the ordered list of block identifiers are structured as leaves of a hash tree, additional performance gains are realized) 

Cantwell does not specifically disclose authenticity of a product is validated using data retrieved based upon different retrieval methods and data retrieval performance. 
However, Dequen discloses wherein authenticity of a product is validated using data retrieved from the data store based upon different retrieval methods and data retrieval performance. (see Dequen paragraph [0083], lines 1-5: inverse hash function: solving of hash function utilized to generate hashed word; retrieve data; paragraph [0105], lines 1-5: inverse hash function: solving of hash function in order to retrieve data; paragraph [0031], lines 1-8: authentication protocol using hash functions for registration and authentication processes; (data retrieval from data store); paragraph [0078], lines 1-5: retrieved data may be displayed on screen of the electronic machine the client is using, or stored in the memory of said machine; paragraph [0104], lines 1-7: a request of the client to retrieve the Data to be preserved, and his identification, by sending his login ID, the server sends to the client the hashed word, so that the client concatenates said hashed word and the security key stored in a memory of the electronic machine he is using in order to reach said predefined capacity; paragraph [0106], lines 1-4: the client sends the security key to the server, so that the latter can concatenate it with the hashed word in order to retrieve data)       
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cantwell for authenticity of a product is validated using data retrieved based upon different retrieval methods as taught by Dequen. One of ordinary skill in the art would have been motivated to employ the teachings of Dequen for the benefits achieved from a system that enables the generation and authentication processing utilizing inverse hash parameters within a network environment. (see Dequen paragraphs [0083]; [0105])  

Regarding Claim 4, Cantwell-Dequen discloses the method of claim 3 further comprising;
a)  determining that at least one of the replicated hash does not match the hash or that the at least one replicated hash does not match the hash. (see Cantwell paragraph [0053], lines 3-7: Merkle tree comparison operations used to determine data blocks which have been modified; paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes of the replica (replicated nodes) system; when corresponding nodes do not match, data not properly replicated; for comparison to work properly, source side and replicated side must be in sync; (selected: replicated hash does not match hash))  

Regarding Claim 5, Cantwell-Dequen discloses the method of claim 3, wherein:
a)  a first child node and a second child node of the at least one child node are both tagged with a lateral hash, the lateral hash labeling a peer relationship between the first child node and the second child node; (see Cantwell paragraph [0033], lines 1-33: hash tree has any number of child nodes (associated with parent nodes), block identifiers are identifiers that each uniquely identify a particular set of data blocks; hash tree includes leaves structured as an ordered list indexed by its parent nodes; block identifiers are hashes based on content of corresponding data block; value stored by non-leaf nodes is hash of that node’s child values) and    
b)  the replicating further comprises replicating the lateral hashes of the first child node and the second child node into replicated lateral hashes in the noSQL data store; and c) finding the at least one replicated hash further comprises finding the replicated lateral hashes to match the lateral hashes. (see Cantwell paragraph [0053], lines 3-7: Merkle tree comparison operations used to determine data blocks which have been modified; paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes of the replica (replicated nodes) system; when corresponding nodes do not match, data not properly replicated; for comparison to work properly, source side and replicated side must be in sync; (comparison: replicated hash and hash); paragraph [0050], lines 19-23: data storage structure 1: metadata includes an ordered list structure of block identifiers; data storage structure 2: ordered list is structured as the leaves of a hash tree (e.g., such as a Merkle tree, etc.) and the metadata is included in the hash tree; (two data storage structures analogous to noSQL and Merkle tree data structures))    

Regarding Claim 11, Cantwell-Dequen discloses the system of claim 2, wherein the noSQL data store further comprises at least two replicated lateral hashes, wherein the at least two replicated lateral hashes are copied from and synchronized with a portion of the relational Merkle tree data store. (see Cantwell paragraph [0053], lines 3-7: Merkle tree comparison operations used to determine data blocks which have been modified; paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes of the replica (replicated nodes) system; when corresponding nodes do not match, data not properly replicated; for comparison to work properly, source side and replicated side must be in sync; paragraph [0050], lines 19-23: data storage structure 1: metadata includes an ordered list structure of block identifiers; data storage structure 2: ordered list is structured as the leaves of a hash tree (e.g., such as a Merkle tree, etc.) and the metadata is included in the hash tree; (two data storage structures analogous to noSQL and Merkle tree data structures))      

Regarding Claim 12, Cantwell-Dequen discloses the method of claim 4, further comprising, in response to determining that the at least one replicated hash does not match the hash or that the at least one replicated inverse hash does not match the inverse hash:
a)  erasing the noSQL data store; (see Cantwell paragraph [0044], lines 1-8: removing data blocks of storage space; removed block identifiers (hash parameters) removed from ordered list; paragraph [0050], lines 19-23: data storage structure 1: metadata includes an ordered list structure of block identifiers; data storage structure 2: ordered list is structured as the leaves of a hash tree (e.g., such as a Merkle tree, etc.) and the metadata is included in the hash tree; (two data storage structures analogous to noSQL and Merkle tree data structures)) and
b)  replicating the at least one child node, the parent node, the hash and the inverse hash in the relational Merkle tree data store into at least one replicated child node, replicated parent node, replicated hash, and replicated inverse hash in a noSQL data store. (see Cantwell paragraph [0053], lines 3-7: Merkle tree comparison operations used to determine data blocks which have been modified; paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes of the replica (replicated nodes) system; when corresponding nodes do not match, data not properly replicated; for comparison to work properly, source side and replicated side must be in sync; (comparison replicated hash and hash))    

Regarding Claim 13, Cantwell-Dequen discloses the method of claim 12, further comprising: 
a)  comparing a portion of the noSQL data store to the relational Merkle tree data store utilizing the relational Merkle tree data store as primary; (see Cantwell paragraph [0053], lines 3-7: Merkle tree comparison operations used to determine data blocks which have been modified; paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes of the replica (replicated nodes) system; when corresponding nodes do not match, data not properly replicated; for comparison to work properly, source side and replicated side must be in sync; (comparison replicated hash and hash); paragraph [0050], lines 19-23: data storage structure 1: metadata includes an ordered list structure of block identifiers; data storage structure 2: ordered list is structured as the leaves of a hash tree (e.g., such as a Merkle tree, etc.) and the metadata is included in the hash tree; (two data storage structures analogous to noSQL and Merkle tree data structures)) and 
b)  finding the replicated hash to match the hash in the relational Merkle tree data store and the replicated inverse hash to match the inverse hash in the relational Merkle tree data store. (see Cantwell paragraph [0057], lines 1-18: replica system compares received Merkle tree nodes with the corresponding Merkle tree nodes of the replica (replicated nodes) system; when corresponding nodes do not match, data not properly replicated; for comparison to work properly, source side and replicated side must be in sync)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLTON JOHNSON whose telephone number is (571)270-1032.  The examiner can normally be reached on Work: 12-9PM (most days).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                                     
/CJ/
August 29, 2022


/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436